        Case 1:21-mj-00297-GMH Document 11 Filed 03/16/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                  :
                                          :
       v.                                 : MAGISTRATE NO. 21-MJ-297
                                          :
THOMAS F. SIBICK,                         :
    Defendant.                            :


                                    TRANSPORT ORDER

       It is hereby ORDERED that the United States Marshals Service transport the defendant

Thomas F. Sibick forthwith from the Western District of New York to the District of Columbia

for further proceedings in this matter.




      DATE: March 16, 2021

                                          BERYL A. HOWELL
                                          CHIEF JUDGE, UNITED STATES DISTRICT
                                          COURT FOR THE DISTRICT OF COLUMBIA




                                             1
